DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 10/26/2021.

Allowable Subject Matter

Claims 1-20 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards an automated workflow tool determining completion of a tile by applying instructions from a template.  The examiner has found no prior art which teaches the required features claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balasubramanian et al. (US Patent Application 2018/0107461) – teaches a workflow development system that enables users to easily develop and deploy bots.

Jahn et al.  (US Patent Application 2007/0236708) – teaches methods for generating workflow models from configurable templates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176